Exhibit 10.1

Summary of Perquisites and Associated Other Compensation Arrangements for Named
Executive Officers

This Summary sets forth, as of May 3, 2013, perquisites and other personal
benefits that MicroStrategy Incorporated (“MicroStrategy” and, collectively with
its subsidiaries, the “Company”) provides to its “named executive officers,” as
defined in Item 402 of Regulation S-K.

On January 31, 2011, MicroStrategy entered into an agreement with Aeromar
Management Company, LLC, a Delaware limited liability company (“Aeromar”), of
which Michael J. Saylor, MicroStrategy’s Chairman of the Board of Directors (the
“Board”) and Chief Executive Officer, is the sole member, effective October 11,
2010. Under the agreement, MicroStrategy is (i) providing to Aeromar use of
approximately 150 square feet of office space within MicroStrategy’s leased
headquarters space at 1850 Towers Crescent Plaza, Tysons Corner, Virginia,
(ii) providing to Aeromar various related services and arrangements, and
(iii) providing to Mr. Saylor gross-up payments in respect of taxes that he may
incur as a result of the arrangement. The agreement does not require any rental
or other payments from Aeromar or Mr. Saylor. MicroStrategy has filed a copy of
this agreement as Exhibit 10.14 to its Annual Report on Form 10-K for the fiscal
year ended December 31, 2010, which was filed with the Securities and Exchange
Commission on February 18, 2011.

For each named executive officer who elects to be a member of a private club
located near the Company’s headquarters that offers dining services and hosts
business, professional, and social community events, the Company pays the
monthly dues associated with such membership.

The Company has a program pursuant to which it arranges for individual
disability insurance policies to be provided to eligible executives (including
the named executive officers) as a supplement to the group disability insurance
that is available to most Company employees and pays the premiums with respect
to such supplemental policies.

The Company has a program pursuant to which the Company pays the cost of annual
healthcare screenings for eligible executives (including the named executive
officers).

The Company has adopted a third amended and restated aircraft use policy (the
“Aircraft Use Policy”) which, among other things, permits certain non-business
use of (i) the Bombardier Global Express XRS aircraft owned by the Company (the
“Global Express”), (ii) any aircraft in which the Company has leased a
fractional interest (the “Fractional Aircraft”) and which is managed by NetJets
International, Inc. or any of its affiliates (collectively, “NetJets”), together
with all other aircraft managed or provided by NetJets to the extent that the
Company uses such other aircraft in connection with the Company’s lease of the
Fractional Aircraft (collectively, the “NetJets Aircraft”), and (iii) such other
aircraft (A) that the Company may, from time to time, lease or charter,
including, without limitation, any aircraft subject to a fractional interest
program in which the Company may participate by leasing a fractional interest,
and (B) that has been designated by MicroStrategy to be “Company Aircraft” for
purposes of the Aircraft Use Policy (collectively with the Global Express and
the NetJets Aircraft, “Company Aircraft”). Company Aircraft are available for
non-business use only when such aircraft are not otherwise being used by the
Company exclusively for business use. The Aircraft Use Policy permits
non-business use of Company Aircraft by the Chief Executive Officer, other
officers or employees of the Company to the extent approved by the Chief
Executive Officer, and under certain circumstances, non-employee members of the
Board. Any such personal use may result in imputed compensation to such persons.

Non-business use of Company Aircraft is subject to various limitations,
including those described below. During each calendar year:

 

  •  

the total number of flight hours used by the Company for non-business use of the
NetJets Aircraft in such calendar year must be less than fifty percent (50%) of
the total number of flight hours of the NetJets Aircraft used by the Company for
business use and non-business use during such calendar year;

 

  •  

the total number of flight hours used by the Company for non-business use of the
Global Express in such calendar year must be less than fifty percent (50%) of
the total number of flight hours of the Global Express used by the Company for
business use and non-business use during such calendar year; and

 

  •  

the total number of flight hours used by the Company for non-business use of all
Company Aircraft in such calendar year may not exceed 200 flight hours.



--------------------------------------------------------------------------------

The Company has adopted a policy pursuant to which the Company makes available,
from time to time, certain designated vehicles that the Company owns or may
acquire (“Designated Vehicles”) and related driving services for personal use by
eligible Company personnel, to the extent the Designated Vehicle is not at such
time being used exclusively by the Company for business purposes. Eligible
personnel include the Chief Executive Officer and any employees and members of
the Board authorized by the Chief Executive Officer to use Designated Vehicles.
Any such personal use may result in imputed compensation to such persons.

The Company also pays for the services of one or more drivers for vehicles other
than Company-owned vehicles (such services, “Alternative Car Services”) for
personal use by eligible Company personnel. Eligible personnel include the Chief
Executive Officer and any employees and members of the Board authorized by the
Chief Executive Officer to use Alternative Car Services. Any such personal use
may result in imputed compensation to such persons. The Company has established
a policy that the aggregate compensation to all Company personnel as a result of
use of Alternative Car Services, excluding any associated tax gross-up payments,
may not exceed $100,000 in any fiscal year.

The Company has adopted a policy pursuant to which the Company makes available,
from time to time, tickets to sporting, charity, dining, entertainment, or
similar events as well as use of corporate suites, club memberships, or similar
facilities that the Company may acquire (“Corporate Development Programs”), for
personal use by Company personnel to the extent a Corporate Development Program
is not at such time being used exclusively by the Company for business purposes.
Eligible personnel include executive officers and other employees of the Company
and members of the Board. Personal use of the Corporate Development Programs may
result in imputed compensation to participating individuals for tax purposes.

From time to time, the Board may hold meetings and other related activities in
various locations for which the Company pays for specified travel, lodging,
food, beverage, entertainment, and related expenses on behalf of the
participants and their guests. Participation in these activities may result in
imputed compensation to Company participants for tax purposes.

The Company sponsors an annual trip and related events for sales and services
personnel who have met specified performance criteria as well as certain named
executive officers and their guests (“President’s Club Events”) and pays for
specified travel, lodging, food, beverage, entertainment, and related expenses
on behalf of the participants. Participation in President’s Club Events may
result in imputed compensation to Company participants for tax purposes. The
Company has established a policy that the compensation imputed to Mr. Saylor as
a result of his participation in President’s Club Events, excluding any
associated tax gross-up payments, may not exceed $30,000 in any fiscal year.

In addition, the Company may hold, host, or otherwise arrange parties, outings,
or other similar entertainment functions at which Mr. Saylor and Sanju K.
Bansal, MicroStrategy’s Vice Chairman of the Board and Executive Vice President,
are permitted to entertain personal guests (“Entertainment Events”). The Company
has established a policy that the aggregate incremental cost to the Company of
Entertainment Events (to the extent that they are not Corporate Development
Programs) attributable to each of Messrs. Saylor and Bansal, including any
associated tax gross-up payments, may not exceed $75,000 in any fiscal year (the
“Entertainment Events Cap”).

The Company may also request that Company personnel participate in conferences,
symposia, and other similar events or activities relating to the Company’s
business for which the Company’s payment of the expenses of Company participants
and Company participants’ guests may result in imputed compensation to Company
participants (“Company-Sponsored Activities”).

From time to time, Company personnel are offered meals prepared by the Company’s
in-house catering department (“Company Meals”). To the extent that any Company
Meals are considered non-business expenses, they may result in imputed
compensation to the applicable individuals. In addition, the Company permits
Mr. Saylor to make personal use of the Company’s in-house catering resources
(such use, other than for Company Meals, “Non-Business Catering Use”). The
Company has established a policy that the compensation imputed to Mr. Saylor as
a result of Non-Business Catering Use, excluding any associated tax gross-up
payments, may not exceed $25,000 per year.

 

2



--------------------------------------------------------------------------------

The Company pays Bob Watts’s reasonable expenses for travel between his home in
Kentucky and the Company’s headquarters during 2013. To the extent that any of
these expenses constitute commuting expenses for purposes of the Internal
Revenue Code, they may result in imputed compensation to Mr. Watts.

The Company has paid or will pay the costs of tax advisory services rendered to
Mr. Saylor by a tax advisory firm in connection with Mr. Saylor’s filing of
foreign entity tax forms which are required in connection with his status as a
controlling stockholder of MicroStrategy.

To the extent that any of the arrangements described above (except payment of
Mr. Watts’s reasonable expenses for travel between his home and the Company’s
headquarters during the second half of 2013) result in imputed compensation to
any of the named executive officers, the Company pays to (or withholds and pays
to the appropriate taxing authority on behalf of) such individual a “tax
gross-up” approximating his (i) federal and state income and payroll taxes on
the taxable income in connection with such arrangements plus (ii) federal and
state income and payroll taxes on the taxes that the individual may incur as a
result of the payment of taxes by the Company with respect to the imputed
compensation, subject to the Entertainment Events Cap as applicable.

 

3